I concur in the opinion that the district court in Shreveport, La., has jurisdiction to decide whether the plaintiff in this case has a right of action against the Central Surety  Insurance Corporation. The statement of the district judge, that the facts recited in the exception or demurrer were admitted, does not mean that the defendant's inferences or conclusions of law were admitted by the plaintiff. One of the facts which is said to have been admitted was that the insurance was "primarily" against liability arising from the operation of certain described vehicles "usually" kept and operated in Texas. That does not necessarily mean that the insurance did not extend also to liability arising from the operation of the offending vehicle in Louisiana. Whether the plaintiff in this case has a right of action against the insurer depends, in some measure, upon the terms of the policy, which is not yet in evidence or before the court. When the facts are disclosed, *Page 389 
the question of liability of the insurer to the injured party may — and perhaps will — be governed by the ruling in Hartford Accident  Indemnity Co. v. Delta  Pine Land Co., 292 U.S. 143, 54 S. Ct. 634, 78 L. Ed. 1178, 92 A.L.R. 928. But that ruling had nothing to do with the question of jurisdiction.